Citation Nr: 1606067	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  12-04 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to Department of Veterans Affairs (VA) death benefits.
 
2.  Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by: 	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 

ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to December 1969.  He died in April 2010.  Two appellants have filed separate claims for death benefits alleging that they are each entitled to this benefit as his lawful surviving spouse.  This decision addresses the contentions of D.B.S., the appellant listed on the title page of this decision.  

A separate decision will address the contentions of the other appellant B.A.P.S. 

This matter, a contested claim for recognition as the surviving spouse of the Veteran, is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in St. Paul, Minnesota.  Jurisdiction of the Veteran's claims file currently resides with the RO in Houston, Texas. 

Appellant D.B.S. testified before a Decision Review Officer (DRO) in January 2011, at an October 2012 hearing before Veterans Law Judge (VLJ) John Crowley (later determined that transcript was inaudible, for which the Board apologizes), a September 2013 hearing before VLJ Eric Leboff, and a November 2015 hearing before VLJ John Crowley.  Copies of all transcripts have been associated with the claims file. 

All VLJs who conducted hearings must participate in the making of the final determination of the claims from which testimony was received.  38 U.S.C.A.  § 7107(c); 38 C.F.R. § 20.707.  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a).  Thus, when an appellant has had a personal hearing before two separate VLJs during the appeal and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held.  The appeal is then ready for appellant review. 

In Arneson v. Shinseki, 24 Vet. App. 379 (2011), the United States Court of Appeals for Veterans Claims (Court) interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three VLJs involved in a panel decision.  Both judges who conducted the VLJ hearings of record are among the panel of judges rendering the determination in this case.  In a November 2014 statement D.B.S. indicated that she wanted additional hearings before all panel members.  She was afforded an additional hearing in November 2015 before VLJ Crowley.  At the hearing she waived her right to any additional hearings.  Therefore, in accordance with Arneson, an additional hearing is not needed.

This case was previously before the Board in July 2013 and January 2015 when the claims were remanded for further development.  The case is once again before the Board.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).





FINDINGS OF FACT

1.  The Veteran legally married B.A.P.S. (the other appellant claiming status as the Veteran's surviving spouse) in Louisiana in February 1972; they had one child together.  They cohabitated until approximately 1980, when she left due to alleged misconduct by the Veteran.

2.  B.A.P.S. and the Veteran were never legally divorced.

3.  Due to the previous valid marriage between B.A.P.S. and the Veteran, D.B.S.'s attempted marriage to the Veteran in July 1980 was invalid by reason of legal impediment. 

4.  The Veteran attempted to divorce B.A.P.S. in February 2009; however, the evidence does not demonstrate that this marriage was legally terminated in the Veteran's lifetime.

5.  The Veteran died in April 2010.
  

CONCLUSION OF LAW

The criteria for recognition of D.B.S. as the Veteran's surviving spouse for VA death benefits purposes are not met.  38 U.S.C.A. §§ 103, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54, 3.102, 3.215, 3.312 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Surviving Spouse

To establish status as a proper claimant for VA death benefits, the evidence must show that the appellant was validly married to the Veteran under the laws of the appropriate jurisdiction, and she must also meet the criteria of a surviving spouse.  See 38 U.S.C.A. §§ 1311, 1541; 38 C.F.R. §§ 3.1(j), 3.50(a), (b); Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  For VA benefit purposes, a 'spouse' is a person who is a husband or wife of the Veteran.  The Board notes that on June 26, 2013, the Supreme Court ruled that Section 3 of the Defense of Marriage Act (DOMA), which limited the definition of marriage to spouses of the opposite sex, is unconstitutional.  U.S. v. Windsor, 133 S. Ct. 2675.  The President of the United States has accepted the Attorney General's recommendation that the Executive Branch of government, to include VA, cease enforcement of the definitions of 'spouse' and 'surviving spouse' in Title 38 to the extent that they limit Veterans' benefits to couples of the opposite sex.  See also VA O.G.C. Prec. Op. No. 3-2014.
 
A marriage 'means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the rights to benefits accrued.'  38 C.F.R. § 3.1(j).  The term 'surviving spouse,' except as provided in 38 C.F.R. § 3.52, means a person whose marriage to the veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the veteran at the time of the veteran's death.  38 C.F.R. § 3.50(b).  A surviving spouse must have lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation that was due to the misconduct of, or procured by, the veteran without the fault of the spouse. 38 C.F.R. § 3.50(b)(1).
 
The Court of Appeals for Veterans Claims has determined that 38 U.S.C.A. § 101(3) and 38 C.F.R. § 3.50(b)(1) set forth a two-part test to determine whether a spouse will be deemed to have continuously cohabited with the veteran when there has been a separation.  Not only must the spouse be free of fault at the time of the separation, but it must be found that the separation 'was due to the misconduct of, or procured by, the veteran.'  In assessing the reasons for a separation between a veteran and his or her spouse, fault or the absence of fault is to be determined based on an analysis of conduct at the time of the separation.  Gregory v. Brown, 5 Vet. App. 108, 112 (1993).
 
Generally, a surviving spouse must not have remarried or, since the death of the veteran and after September 19, 1962, lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 C.F.R.  § 3.50(b)(2).  A surviving spouse may qualify for pension, compensation, or dependency and indemnity compensation under the appropriate circumstances. 38 C.F.R. § 3.54.  A marriage can be established by several types of evidence, including a copy or abstract of the public record of marriage, or a copy of the church record of marriage containing sufficient data to identify the parties, the date and place of marriage, and the number of prior marriages if shown on the official record.  38 C.F.R. § 3.205(a)(1).
 
Where an attempted marriage is invalid by reason of legal impediment, VA regulations allow for certain attempted marriages to be nevertheless 'deemed valid' if specific legal requirements are met.  Basically, such an attempted marriage will be 'deemed valid' if: (a) the attempted marriage occurred one year or more before the veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage; and (b) the claimant entered into the marriage without knowledge of the impediment; and (c) the claimant cohabited with the veteran continuously from the date of the attempted marriage until the date of his or her death as outlined in § 3.53; and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the veteran's death.  38 U.S.C.A. § 103; 38 C.F.R. § 3.52.
 
If the provisions of 38 C.F.R. § 3.205(a) are satisfied as well as those of 38 C.F.R. § 3.52, the claimant's signed statement that she had no knowledge of an impediment to a marriage to the veteran will be accepted as proof of the fact, in the absence of information to the contrary.  38 C.F.R. § 3.205(c).  The U.S. Court of Appeals for Veterans Claims (Court) has interpreted these regulations to mean that the determination of the appellant's knowledge of the legal impediment must be viewed in terms of what the appellant's state of mind was at the time the invalid marriage was contracted.  Dedicatoria v. Brown, 8 Vet. App. 441, 444 (1995).  The appellant has the burden to establish her status as claimant. Sandoval v. Brown, 7 Vet. App. 7, 9 (1994); citing Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

The evidence shows that the Veteran married B.A.P.S. in February 1972 in the state of Louisiana.  The Veteran and B.A.P.S. had one child (a daughter from a previous relationship was additionally raised by both Veteran and B.A.P.S.) and separated around 1980.  B.A.P.S. alleges that the separation was due to the Veteran's abuse of their daughter and the fact that he was having extramarital affairs.  A letter from her daughter has been submitted to corroborate the alleged abuse.  Thereafter, there is no evidence to show that B.A.P.S. ever remarried, or held herself out to the public to be the spouse of another. 38 C.F.R. §§ 3.50, 3.53.  This fact is not in dispute.

The Board notes that the VA initially apportioned some of the Veteran's benefits to B.A.P.S. in an August 2006 rating decision.  The Veteran contacted the RO in August 2006 regarding the apportionment and stated that he had been separated from B.A.P.S. since 1980.  The evidence shows that in February 2009 the Veteran filed an original petition for divorce in Harris County, Texas.  The evidence, however, does not demonstrate that the divorce proceedings between the Veteran and B.A.P.S. were ever finalized.  There is nothing in the record to support a finalized divorce. 

The Veteran passed away in April 2010.  Both D.B.S. and B.A.P.S. have filed separate claims for death benefits alleging that they are each entitled to this benefit as his lawful surviving spouse. 

D.B.S. contends that she was the 'common law spouse' of the Veteran. D.B.S. contends that she and the Veteran began to live together as husband and wife around 1980.  She has submitted evidence and testimony, including written testimony of several pertinent witnesses, to support her contention that she and the Veteran were known to relatives and friends as a married couple for a period of years.  Moreover, a "Declaration of Common Law Marriage" was submitted to the VA, signed by both the Veteran and D.B.S. attesting that they had exchanged vows in July 1980 and were holding themselves out as husband/wife.  It was signed by a notary public.  

The evidence indicates that the Veteran was legally married to B.A.P.S. in Louisiana in February 1972 (including as documented by a Marriage Certificate of record) and that this marriage was never legally terminated.  The Board notes that in support of her claim D.B.S. submitted statements from her landlord stating that she and the Veteran had lived together, a life insurance policy from the Veteran listing her as the beneficiary, statements from the Veteran noting that D.B.S. was his wife, and a Death Certificate listing her as the Veteran's surviving spouse.  The Board notes that an amended death certificate has now been associated with the claims file listing B.A.P.S. as the surviving spouse and removing D.B.S. from the death certificate.  See June 2012 Amended Death Certificate located on Virtual VA. 

In support of her claim, B.A.P.S. has submitted a letter from her daughter S. W. corroborating that the Veteran had abused her and that was why B.A.P.S. was forced to leave the marriage.  She has additionally submitted an April 2012 Judgement Declaring Heirship from the Harris County, Texas Probate Court noting that the Veteran had been married to B.A.P.S. and that the marriage ended with the Veteran's death on April 30, 2010.  The Veteran's heirs were determined to be B.A.P.S., his son with B.A.P.S. and a daughter (it is unclear who the mother was). At her September 2013 VLJ hearing, D.B.S. testified that her daughter's name, fathered by the Veteran, was Coltaschica.  This is not the name listed on the Texas Probate Court determination of heirship.

The fact that the Veteran was legally married to B.A.P.S. from 1972 to the time of his death is the critical fact in this case, and D.B.S. has not presented persuasive evidence to disprove this fact nor is there otherwise any contrary evidence of record.  While D.B.S. believes that she was the 'common law' wife of the Veteran, the evidence shows that the Veteran remained legally married to B.A.P.S. until his death. 

The State of Texas provides for common law marriage, with such an arrangement being called an informal marriage under state law.  In a judicial, administrative, or other proceeding, the marriage of a man and woman may be proved by evidence that (1) a declaration of their marriage has been signed; or (2) the man and woman agreed to be married and after the agreement they lived together in Texas as husband and wife and they represented to others that they were married. Tex. Fam. Code Ann. § 2.401(a) (West 2003).  A person may not be a party to an informal marriage or execute a declaration of an informal marriage if the person is presently married to a person who is not the other party to the informal marriage or declaration of an informal marriage, as applicable. Tex. Fam. Code Ann. § 2.401(d).  The proponent of such a marriage may establish these elements by either direct or circumstantial evidence.  See Russell v. Russell, 865 S.W.2d 929, 932 (Tex. 1993).
 
Under the applicable law, no common law marriage may be recognized between the D.B.S. and the Veteran in Texas when the Veteran was legally married to B.A.P.S. prior to and throughout the time of his relationship with the D.B.S.
 
The other avenue to be considered is whether there was an attempted marriage that may be 'deemed valid' under 38 C.F.R. § 3.52.  This regulation provides that where an attempted marriage of a claimant to the Veteran was invalid by reason of a legal impediment, the marriage will nevertheless be deemed valid if: (a) the marriage occurred 1 year or more before the Veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage, and (b) the claimant entered into the marriage without knowledge of the impediment, and (c) the claimant cohabited with the Veteran continuously from the date of marriage to the date of his or her death, and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the Veteran's death. 

Significantly, D.B.S. self-reported in her May 2010 claim for benefits, that the Veteran's marriage to B.A.P.S. ended in October 2009 (although there is no evidence to support this contention in the file).  As noted above, no final divorce decree has been produced.  As the Veteran died in April 2010, he could not have been married to D.B.S. for over a year prior to his death (hypothetically assuming an October 2009 divorce date).  Moreover, although D.B.S. alleges that she and the Veteran had children together, she has not procured birth certificates of any children showing both the Veteran as the father and her listed as the mother.  

The Board is compelled to find that the D.B.S.'s attempted marriage to the Veteran cannot be 'deemed valid' for VA purposes.  

In light of this fact, the Board may not consider D.B.S. to be the Veteran's surviving spouse because (1) D.B.S. could not have a legally valid common law marriage to the Veteran when the Veteran was legally married to another party throughout the pertinent period (the appellant's asserted period of marriage to the Veteran from the 1980's to the time of his death), and (2) D.B.S.'s attempted marriage to the Veteran cannot be otherwise 'deemed valid' for VA purposes.

In sum, it appears that D.B.S. entered into a marriage with the Veteran which, but for his prior marriage to B.A.P.S., would have been valid under the state laws of Texas.  In the absence of a final divorce decree, the Board finds that B.A.P.S. and the Veteran remained legally married until his death in April 2010 and D.B.S.'s marriage to the Veteran was not a valid marriage pursuant to 38 C.F.R. § 3.50.  See 38 C.F.R. § 3.206 (2015). 

For these reasons, it is B.A.P.S. and not D.B.S., who is considered the Veteran's surviving spouse for purposes of receiving death benefits.  See 38 C.F.R. §§ 3.50, 3.52, 3.53.

II. Cause of Death

Dependency and Indemnity Compensation (DIC) will be paid to the surviving spouse of a veteran if the veteran dies of a service-connected disability.  38 U.S.C.A.  § 1310.  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).

As noted above, the criteria for recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to VA death benefits have not been met.  Hence, the Board cannot proceed with the determination of whether benefits are warranted and this appellant's claim for cause of death must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

III. Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The Board finds that the contested claims procedures codified at 38 U.S.C.A.  § 7105A(b) and 38 C.F.R. §§ 19.100 through 19.102 and 20.500 through 20.504 have been substantially complied with.  That is, the RO has provided the parties to this appeal with notice of the actions taken, to include the issuance of statements of the case.

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained. 

Discussion of the Decision Review Officer (DRO) hearings and VLJ hearings are also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were considered at the hearings.  Sources of evidence relevant in this regard were identified during these hearings.  The Board finds that, consistent with Bryant, the DROs and VLJs complied with the duties set forth in 38 C.F.R.  § 3.103(c)(2).

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was most remanded in July 2013 and January 2015.  The Board finds there has been substantial compliance with the Remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

Consequently, no further notice or assistance to the appellant is required to fulfill VA's duty to assist development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

With respect to the appellant's claim for cause of death, since she is not entitled to recognition as the Veteran's lawful surviving spouse, her claim ultimately is being denied as a matter of law because this is a statutory bar to her receipt of DIC, including for cause of death.  Consequently, the duty-to- notify-and-assist provisions of the VCAA do not apply.  See Manning v. Principi, 16 Vet. App. 534 (2002) (VCAA has no effect on appeal limited to interpretation of law); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

ORDER

Recognition of D.B.S. as the Veteran's surviving spouse for VA death benefits purposes is denied.

Service connection for the Veteran's cause of death is denied. 


			
           	JOHN J. CROWLEY	ERIC S. LEBOFF
	Veterans Law Judge	Veterans Law Judge
	Board of Veterans' Appeals	Board of Veterans' Appeals


		
	THERESA CATINO
	Veterans Law Judge
				Board of Veterans' Appeals


Department of Veterans Affairs


